Citation Nr: 0031130	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-11 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East (USAFFE) from 
December 1941 to August 1942 and from March 1945 to March 
1946.  He was a prisoner of war (POW) from April 1942 to 
August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.  


REMAND

In a February 1946 Affidavit for Philippine Army Personnel 
the veteran listed malaria as the only disease or injury 
incurred during service.  In June 1982 the National Personnel 
Records Center (NPRC) certified that no other service medical 
records for the veteran were available.  

In his initial application for compensation, dated in August 
1982, the veteran reported being treated for hypertension, 
malaria, heart asthenia, arteriosclerosis, and bradycardia in 
1982.  He stated that he had been the subject of inhumane 
treatment during the time that he was a POW.  He submitted 
what was claimed to be an April 1982 private medical report 
showing that he was treated from February to April 1982 for 
hypertension, heart asthenia, neurosis, and a nervous 
breakdown.  The clinical history provided in the report 
indicates that the veteran suffered from a long list of 
various complaints, including cardiac distress, tachycardia, 
heart asthenia, arteriosclerosis, and hypertension.  The 
medical report includes no clinical findings relevant to the 
claimed disorders, with the exception of a blood pressure 
reading.

On VA examination in January 1983, the veteran reported 
having suboccipital headaches and that he took medication for 
hypertension.  Based on the examination results the examiner 
found that there were no residuals of any nutritional 
deficiency, beriberi, or malaria.  An electrocardiogram (EKG) 
at that time was normal.  The examiner provided diagnoses of 
hypertension, myopic astigmatism, and a urinary tract 
infection.

The RO afforded the veteran a VA POW protocol examination in 
May 1991.  In the POW Protocol Questionnaire he reported 
having had malnutrition, beriberi, and swelling of the 
muscles during captivity, but during the examination he 
denied having had beriberi.  An EKG showed left ventricular 
hypertrophy, and as a result of the examination the examiner 
provided a diagnosis of arteriosclerotic heart disease with 
cardiomegaly, Class II-B.  There was no evidence of 
hypertension at that time.

An April 1991 VA psychiatric examination resulted in a 
diagnosis of PTSD, for which service connection was granted 
in July 1991 with a 10 percent rating assigned.  In the July 
1991 rating decision the RO also denied service connection 
for beriberi, hypertension, and arteriosclerotic heart 
disease, on the basis that the evidence did not show that the 
disorder was related to service.  

A December 1993 private medical record shows that the veteran 
was hospitalized with complaints of a headache with a blood 
pressure reading of 240/?.  He was given multiple medications 
to lower his blood pressured, but died about one week 
following admission.  The final diagnosis was "OVD, 
hemorrhagic stroke."  

The certificate of death shows that the veteran died on 
December [redacted], 1993.  The immediate cause of death is 
listed as uncal herniation.  The antecedent causes of death were 
"CVD" and hemorrhagic stroke, with an underlying cause of 
hypertension.  Although the RO appears to have interpreted 
the notation of "CVD" as cerebrovascular disease, in light 
of the May 1991 examination report and normal interpretation, 
the Board finds that the abbreviation should be construed as 
cardiovascular disease.

The appellant contends that the veteran's death was related 
to service because he was a POW for more than 30 days, he 
experienced localized edema while a POW, and he later 
developed ischemic heart disease.  She claimed that service 
connection should be granted for the cause of death based on 
the presumption of service connection for former POWs who 
develop ischemic heart disease.  In support of her claim she 
submitted affidavits from two individuals with whom the 
veteran purportedly served in which the affiants stated that 
the veteran had experienced localized swelling while they 
were POWs.  The RO has not yet, however, determined the 
probative value of those affidavits.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

If a veteran is a former prisoner of war who was detained for 
not less than 30 days, and beriberi heart disease develops to 
a degree of 10 percent or more at any time after active 
service has ended, such disease may be service connected even 
though there is no evidence of such disease in service.  
38 U.S.C.A. §§ 1112(b); 38 C.F.R. §§ 3.307, 3.309(c).  The 
regulation was amended effective August 24, 1993, to shows 
that the term "beriberi heart disease" includes ischemic 
heart disease, if the former POW experienced localized edema 
during captivity.  Veterans Benefits Administration Circular 
21-97-1.

The veteran's cardiac symptoms were diagnosed as 
arteriosclerotic heart disease as the result of a VA 
examination in May 1991.  The RO did not refer to that 
evidence in denying the appellant's claim for service 
connection for the cause of the veteran's death.  It is not 
clear from the evidence of record, however, whether the 
veteran experienced localized edema while a POW.  The issue 
of whether a contributing cause of the veteran's death, that 
being cardiovascular disease, is presumptively related to 
service is being remanded to the RO for additional 
development and a determination of the probative value of the 
affidavits submitted by the appellant.

In a January 1999 rating decision the RO denied entitlement 
to Dependency and Indemnity Compensation (DIC) benefits based 
on the provisions of 38 U.S.C.A. § 1318.  The appellant 
submitted a notice of disagreement with that decision in 
February 1999, but she has not been provided a statement of 
the case incorporating that issue.  The issue of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 is being 
remanded to the RO for the issuance of a statement of the 
case and to give the appellant the opportunity to submit a 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should instruct the appellant 
to submit evidence indicating that the 
veteran experienced localized edema 
during service, or showing that the cause 
of death is related to service.  The RO 
should also assist her in developing the 
evidence relevant to the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including the completion of a field 
examination, if warranted, the RO should 
re-adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  In reviewing that issue 
the RO should determine the probative 
value of the affidavits submitted by the 
appellant in November 1998, and consider 
all of the relevant evidence of record, 
including the May 1991 examination 
report, and all relevant provisions of 
law.  If any benefit requested on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

3.  After undertaking any development 
deemed appropriate on the issue of 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318, the RO should re-
adjudicate that issue.  If entitlement 
remains denied, the appellant should be 
provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
